DETAILED ACTION
Status of Claims
	This Office Action is in response to Application 16/751,535 filed 01/24/2020. The present invention is a Continuation in Part of Application 15/157,459. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method/system/computer readable medium for reducing duration of a customer service session including the steps of receiving instructions on a mobile device, determining an engagement between the user of the mobile device and a customer service center, selecting a media element for presentation, and presenting the visual element.
The limitations receiving instructions, determining engagement, and the selection and presentation, as drafted, is a process that, under its broadest reasonable interpretation, covers a certain method of organizing human activity but for the recitation 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using a mobile device to perform the functions of receiving instructions, executing instructions for detection and selection, and presenting information. The processor and mobile device are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving instructions, executing instructions, and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, while the claimed invention include limitations directed towards elements such as detecting an engagement, and selecting and presenting content, these are further well-known, routine, and conventional activities. As discussed in Affinity Labs of Tex. v. DirecTV, LLC and Affinity Labs of Tex. v. Amazon.com, the concept of delivering information over a network as well as the selection and presentation of content are well-understood, routine, and conventional activities. Furthermore, the step of detecting an engagement is further well-understood, routine, and conventional as this is merely data gathering similar to the consulting and updating of an activity log (Ultramercial). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 10, 13-14, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhma et al. (US 20150381931 A1) (hereafter Uhma).
As per claim 1:
A method of reducing durations of sessions, comprising: 
receiving an instruction message from a customer service center associated with an enterprise; (See Uhma ¶0037, “Applications 205 execute on a variety of user client devices 200 including mobile devices such as smart phones and tablets. For mobile operating systems, Android and iOS have proven to be particularly popular and 
determining whether a mobile device user has engaged the customer service center associated with the enterprise within a proceeding duration; (See Uhma ¶0041, “Conversely, in accordance with described embodiments, a user having initiated the service call (e.g., element 222) will be connected with a customer service agent through the remote service 210 of whom the user may then inquire as to the problem, ask questions in real-time, show the application in question as well as the current state of the graphical interface 220 to the customer service agent, and engage in two-way dialog and communication with the customer service agent such that the user may be seamlessly aided through resolving the problem at hand all within the existing context of the application 205 in question.” Uhma discloses determining engagement between a user and a customer service center.)
selecting a media element based on the received instruction message in response to determining that the mobile device user has engaged the customer service center associated with the enterprise within the proceeding duration; and   
rendering the selected media element on a screen of a mobile device of the mobile device user until the mobile device user interacts with the mobile device or the rendered media element.
(See Uhma ¶0043, “A real time collaborative experience is created with and for the user in which the user is able to very quickly see the customer support agent, see their face, speak real-time with the customer service agent via a two-way audio connection, as well as show to the customer service agent where precisely within the application 205 the user is having trouble. More particularly, the audio and video stream 223 returned from the remote service 210 enables the application 205 to depict a visual likeness of the customer service agent at the user's client device 200. For instance, a communications interface of the user client device 200 receives the audio and video stream 223 from the remote service 210 via the network 225 responsive to the triggering of the user initiated service call 222 (e.g., by pressing the button 215 or some other user event), in which the audio and video stream 223 displays at least video of a customer service agent and establishes the two way audio communication between the user client device 200 and the remote service.” See also Uhma ¶0054, “According to certain embodiments, the customer service representative is able to move a cursor or pointing device which is displayed at the graphical interface 220 of the user client device to point to particular screen elements or objects or menu options or configuration settings, etc. In yet another embodiment, the customer service representative is able to draw onto the screen and graphical interface 220 of the user client device 200. For instance, the customer service representative may manipulate a cursor device at the console 230 which in turn communicates cursor movements, pointer movements, or 
As per claim 4:
The method of claim 1, wherein: 
determining whether the mobile device user has engaged the customer service center associated with the enterprise within the proceeding duration comprises: 
determining whether a voice call has been established between the mobile device and the customer service center associated with the enterprise; and (See Uhma ¶0041, “Conversely, in accordance with described embodiments, a user having initiated the service call (e.g., element 222) will be connected with a customer service agent through the remote service 210 of whom the user may then inquire as to the problem, ask questions in real-time, show the application in question as well as the current state of the graphical interface 220 to the customer service agent, and engage in two-way dialog and communication with the customer service agent such that the user may be seamlessly aided through resolving the problem at hand all within the existing context of 
selecting the media element based on the received instruction message in response to determining that the mobile device user has engaged the customer service center associated with the enterprise within the proceeding duration comprises:
selecting the media element based on the received instruction message in response to determining that the voice call has been established between the mobile device and the customer service center associated with the enterprise.
(See Uhma ¶0043, “A real time collaborative experience is created with and for the user in which the user is able to very quickly see the customer support agent, see their face, speak real-time with the customer service agent via a two-way audio connection, as well as show to the customer service agent where precisely within the application 205 the user is having trouble. More particularly, the audio and video stream 223 returned from the remote service 210 enables the application 205 to depict a visual likeness of the customer service agent at the user's client device 200. For instance, a communications interface of the user client device 200 receives the audio and video stream 223 from the remote service 210 via the network 225 responsive to the triggering of the user initiated service call 222 (e.g., by pressing the button 215 or some other user event), in which the audio and video stream 223 displays at least video of a customer service agent and establishes the two way audio communication between the user client device 200 and the remote service.” See also Uhma ¶0054, “According to certain embodiments, the customer service representative is able to move a cursor or pointing device which is displayed at the graphical interface 220 of the user client device 
As per claim 5:
The method of claim 4, wherein rendering the selected media element on the screen of the mobile device of the mobile device user until the mobile device user interacts with the mobile device or the rendered media element comprises: 
rendering the selected media element on the screen of the mobile device prior to terminating the voice call to the customer service center associated with the enterprise and until the mobile device user interacts with the mobile device or the rendered media element. (See Uhma ¶0055, “According to a particular embodiment, both the user client 
As per claim 10:
A mobile device, comprising: 
a processor configured with processor executable software instructions to perform operations comprising: 
receiving an instruction message from a customer service center associated with an enterprise; (See Uhma ¶0037, “Applications 205 execute on a variety of user client devices 200 including mobile devices such as smart phones and tablets. For mobile operating systems, Android and iOS have proven to be particularly popular and 
determining whether a mobile device user has engaged the customer service center associated with the enterprise within a proceeding duration; (See Uhma ¶0041, “Conversely, in accordance with described embodiments, a user having initiated the service call (e.g., element 222) will be connected with a customer service agent through the remote service 210 of whom the user may then inquire as to the problem, ask questions in real-time, show the application in question as well as the current state of the graphical interface 220 to the customer service agent, and engage in two-way dialog and communication with the customer service agent such that the user may be seamlessly aided through resolving the problem at hand all within the existing context of the application 205 in question.” Uhma discloses determining engagement between a user and a customer service center.)
selecting a media element based on the received instruction message in response to determining that the mobile device user has engaged the customer service center associated with the enterprise within the proceeding duration; and 
rendering the selected media element on a screen of the mobile device until the mobile device user interacts with the mobile device or the rendered media element. 
As per claim 13:
The mobile device of claim 10, wherein the processor is configured with processor executable software instructions to perform operations such that: 
determining whether the mobile device user has engaged the customer service center associated with the enterprise within the proceeding duration comprises determining whether a voice call has been established between the mobile device and the customer service center associated with the enterprise; and  (See Uhma ¶0041, “Conversely, in accordance with described embodiments, a user having initiated the service call (e.g., element 222) will be connected with a customer service agent through the remote service 210 of whom the user may then inquire as to the problem, ask questions in real-time, show the application in question as well as the current state of the graphical interface 220 to the customer service agent, and engage in two-way dialog and communication with the customer service agent such that the user may be seamlessly aided through resolving the problem at hand all within the existing context of the application 205 in question.” Uhma discloses determining engagement between a user and a customer service center.)
selecting the media element based on the received instruction message in response to determining that the mobile device user has engaged the customer service center associated with the enterprise within the proceeding duration comprises selecting the media element based on the received instruction message in response to determining that the voice call has been established between the mobile device and the customer service center associated with the enterprise. (See Uhma ¶0043, “A real time collaborative experience is created with and for the user in which the user is able to very quickly see the customer support agent, see their face, speak real-time with the customer service agent via a two-way audio connection, as well as show to the customer service agent where precisely within the application 205 the user is having trouble. More particularly, the audio and video stream 223 returned from the remote service 210 enables the application 205 to depict a visual likeness of the customer service agent at the user's client device 200. For instance, a communications interface of the user client device 200 receives the audio and video stream 223 from the remote service 210 via the network 225 responsive to the triggering of the user initiated service call 222 (e.g., by pressing the button 215 or some other user event), in which the audio and video stream 223 displays at least video of a customer service agent and establishes the two way audio communication between the user client device 200 and the remote service.” See also Uhma ¶0054, “According to certain embodiments, the customer service representative is able to move a cursor or pointing device which is displayed at the graphical interface 220 of the user client device to point to particular screen elements or objects or menu options or configuration settings, etc. In yet another embodiment, the customer service representative is able to draw onto the screen and 
As per claim 14:
The mobile device of claim 13, wherein the processor is configured with processor executable software instructions to perform operations such that rendering the selected media element on the screen of the mobile device of the mobile device user until the mobile device user interacts with the mobile device or the rendered media element comprises rendering the selected media element on the screen of the mobile device prior to terminating the voice call to the customer service center associated with the enterprise and until the mobile device user interacts with the mobile device or the rendered media element. (See Uhma ¶0055, “According to a particular embodiment, both the user client device 200 and the console 230 are placed into a common session 
As per claim 19:
A non-transitory computer readable storage medium having stored thereon processor-executable software instructions configured to cause a processor in a mobile device to perform operations for reducing durations of sessions, the operations comprising: 
receiving an instruction message from a customer service center associated with an enterprise; (See Uhma ¶0037, “Applications 205 execute on a variety of user client devices 200 including mobile devices such as smart phones and tablets. For mobile 
determining whether a mobile device user has engaged the customer service center associated with the enterprise within a proceeding duration; (See Uhma ¶0041, “Conversely, in accordance with described embodiments, a user having initiated the service call (e.g., element 222) will be connected with a customer service agent through the remote service 210 of whom the user may then inquire as to the problem, ask questions in real-time, show the application in question as well as the current state of the graphical interface 220 to the customer service agent, and engage in two-way dialog and communication with the customer service agent such that the user may be seamlessly aided through resolving the problem at hand all within the existing context of the application 205 in question.” Uhma discloses determining engagement between a user and a customer service center.)
selecting a media element based on the received instruction message in response to determining that the mobile device user has engaged the customer service center associated with the enterprise within the proceeding duration; and 
rendering the selected media element on a screen of the mobile device until the mobile device user interacts with the mobile device or the rendered media element.
(See Uhma ¶0043, “A real time collaborative experience is created with and for the user in which the user is able to very quickly see the customer support agent, see their face, speak real-time with the customer service agent via a two-way audio connection, as well as show to the customer service agent where precisely within the application 205 the user is having trouble. More particularly, the audio and video stream 223 returned from the remote service 210 enables the application 205 to depict a visual likeness of the customer service agent at the user's client device 200. For instance, a communications interface of the user client device 200 receives the audio and video stream 223 from the remote service 210 via the network 225 responsive to the triggering of the user initiated service call 222 (e.g., by pressing the button 215 or some other user event), in which the audio and video stream 223 displays at least video of a customer service agent and establishes the two way audio communication between the user client device 200 and the remote service.” See also Uhma ¶0054, “According to certain embodiments, the customer service representative is able to move a cursor or pointing device which is displayed at the graphical interface 220 of the user client device to point to particular screen elements or objects or menu options or configuration settings, etc. In yet another embodiment, the customer service representative is able to draw onto the screen and graphical interface 220 of the user client device 200. For instance, the customer service representative may manipulate a cursor device at the console 230 which in turn communicates cursor movements, pointer movements, or free hand drawing marks which are then communicated to and received by the user 
As per claim 20:
The non-transitory computer readable storage medium of claim 19, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that: 
determining whether the mobile device user has engaged the customer service center associated with the enterprise within the proceeding duration comprises determining whether a voice call has been established between the mobile device and the customer service center associated with the enterprise; and (See Uhma ¶0041, “Conversely, in accordance with described embodiments, a user having initiated the service call (e.g., element 222) will be connected with a customer service agent through the remote service 210 of whom the user may then inquire as to the problem, ask questions in real-time, show the application in question as well as the current state of the graphical interface 220 to the customer service agent, and engage in two-way dialog and communication with the customer service agent such that the user may be 
selecting the media element based on the received instruction message in response to determining that the mobile device user has engaged the customer service center associated with the enterprise within the proceeding duration comprises selecting the media element based on the received instruction message in response to determining that the voice call has been established between the mobile device and the customer service center associated with the enterprise. (See Uhma ¶0043, “A real time collaborative experience is created with and for the user in which the user is able to very quickly see the customer support agent, see their face, speak real-time with the customer service agent via a two-way audio connection, as well as show to the customer service agent where precisely within the application 205 the user is having trouble. More particularly, the audio and video stream 223 returned from the remote service 210 enables the application 205 to depict a visual likeness of the customer service agent at the user's client device 200. For instance, a communications interface of the user client device 200 receives the audio and video stream 223 from the remote service 210 via the network 225 responsive to the triggering of the user initiated service call 222 (e.g., by pressing the button 215 or some other user event), in which the audio and video stream 223 displays at least video of a customer service agent and establishes the two way audio communication between the user client device 200 and the remote service.” See also Uhma ¶0054, “According to certain embodiments, the customer service representative is able to move a cursor or pointing device which is 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 7-9, 11-12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhma et al. (US 20150381931 A1) (hereafter Uhma), in view of Tuchman et al. (US 20140119531 A1) (hereafter Tuchman).
As per claim 2:
Although Uhma discloses the above-enclosed invention, Uhma fails to explicitly disclose the engagement to include alternative formats.
However Tuchman as shown, which talks about providing support, teaches the concept of customer service engagement to include a plurality of formats.
The method of claim 1, wherein: 
determining whether the mobile device user has engaged the customer service center associated with the enterprise within the proceeding duration comprises: 
determining whether a text message has been sent from the mobile device to the customer service center associated with the enterprise within the proceeding duration; 
and selecting the media element based on the received instruction message in response to determining that the mobile device user has engaged the customer service center associated with the enterprise within the proceeding duration comprises: 
selecting the media element based on the received instruction message in response to determining that the text message has been sent from the mobile device to the customer service center associated with the enterprise within the proceeding duration.
(See Tuchman ¶0032, “A customer can use its mobile device's browser application to browse self-support knowledgebase (KB) of the service center and initiate a live support with a support agent of the service center, via voice, chat, video, Twitter.RTM./Facebook.RTM., SMS and/or email communications channels, where the support agent can provide a live support to the customer via its mobile device from any business settings or geographical location, such as, for example, a retail store (e.g., electronics, furniture, clothing), an automotive (e.g., dealership, showroom floor), ticketing line (e.g., airline, theatre, concert), travel (e.g., auto rental, airline service, shipping), or financial (e.g., bank or credit union, financial planner).” Tuchman teaches the concept of engagement to include a plurality of formats including text exchange. See also Uhma ¶0043, “A real time collaborative experience is created with and for the user in which the user is able to very quickly see the customer support agent, see their face, speak real-time with the customer service agent via a two-way audio connection, as well as show to the customer service agent where precisely within the application 205 the user is having trouble. More particularly, the audio and video stream 223 returned from the remote service 210 enables the application 205 to depict a visual likeness of the customer service agent at the user's client device 200. For instance, a communications interface of the user client device 200 receives the audio and video stream 223 from the remote service 210 via the network 225 responsive to the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tuchman with the invention of Uhma. 
As per claim 3:
The method of claim 2, wherein determining whether the text message has been sent from the mobile device to the customer service center associated with the enterprise within the proceeding duration comprises determining at least one or more of: 
determining whether a short message service (SMS) message has been sent from the mobile device to the customer service center associated with the enterprise within the proceeding duration; 
determining whether a multimedia messaging service (MMS) message has been sent from the mobile device to the customer service center associated with the enterprise within the proceeding duration; or 
determining whether an instant messaging (IM) message has been sent from the mobile device to the customer service center associated with the enterprise within the proceeding duration.

As per claim 7:
Although Uhma discloses the above-enclosed invention, Uhma fails to explicitly disclose the concept of tracking mobile device activity and predicting a reason.

The method of claim 1, further comprising: 
monitoring activities of the mobile device user; and (See Tuchman ¶0042, “In addition, according to one embodiment, based on the analysis, one or more related questions, which a user under the similar circumstances will likely ask, are identified based on dialog rules 206. The related questions are also transmitted to user mobile device 101 and presented by user mobile application 103, in addition to the primary answer response to the question asked by the user. The related questions may be presented in a form of links that can be activated. When the user clicks (or says) on one of the related question links, a question identifier identifying the selected related question is transmitted to service center 102 and handled by answer engine 204. In response, answer engine 204 retrieves the corresponding answer, which may include further related questions, and transmits it to user mobile device 101.” Tuchman teaches the concept of tracking user interactions.)
predicting, based on at least one of the monitored activities or information received from a server device, a reason that the mobile device user has engaged the customer service center. (See Tuchman ¶0043, “Business rules 206 may trigger in the dialog canvas to invite the user for a live session when the user has navigated at a certain detailed level of a particular subject matter. Note that business rules 206 may define a variety of conditions before inviting the user for a live session, such as, for example, number of questions to be asked and/or answered, when to offer chat vs. voice live session, etc. Each client may have different sets of rules. Different product of 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tuchman with the invention of Uhma. As shown, Uhma discloses the concept of providing customer support through an application. Tuchman further teaches the concept of providing support including tracking user questions and responses to predict/determine the issue of the user. Tuchman teaches this concept such that solutions can be provided to the user and to optimally match an agent to the user’s purpose (See Tuchman ¶0045). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings Tuchman such that solutions can be offered to the user without live support and further allowing for an optimal agent to be matched to the user.
As per claim 8:
The method of claim 7, further comprising: sending the predicted reason to a server associated with the customer service center. (See Tuchman ¶0044, “Once user 101 requests or accepts an invitation to a live session, support service system 106 is to compile and generate a support case context based on various data, including contact information of user 101, the product/service in question, a subject matter of the product/service in question, questions asked and answered by answer engine 204, user's interactive history related to the product/service in question, user's preferred communications methods (e.g., voice vs. non-voice communications channels, etc.).” Tuchman teaches providing the reason to the customer service center.)
As per claim 9:
The method of claim 7, wherein selecting the media element based on the received instruction message in response to determining that the mobile device user has engaged the customer service center associated with the enterprise within the proceeding duration comprises: 
selecting the media element based on the predicted reason that the mobile device user has engaged the customer service center. 
(See Tuchman ¶0045, “As a result, agent 115 can talk to user 101 over a voice or video session while exchanging information over a non-voice channel concurrently, such as chatting, sharing a document, referencing to a universal resource locator or URL link, etc. Since agent 115 uses its mobile device with agent mobile application running therein, agent 115 can technically be anywhere.” Tuchman teaches the concept of enabling the agent to select and share visual elements to the user mobile device based on the reason for the engagement.)
As per claim 11:
Although Uhma discloses the above-enclosed invention, Uhma fails to explicitly disclose the engagement to include alternative formats.
However Tuchman as shown, which talks about providing support, teaches the concept of customer service engagement to include a plurality of formats.
The mobile device of claim 10, wherein the processor is configured with processor executable software instructions to perform operations such that: 
determining whether the mobile device user has engaged the customer service center associated with the enterprise within the proceeding duration comprises determining whether a text message has been sent from the mobile device to the customer service center associated with the enterprise within the proceeding duration; and 
selecting the media element based on the received instruction message in response to determining that the mobile device user has engaged the customer service center associated with the enterprise within the proceeding duration comprises selecting the media element based on the received instruction message in response to determining that the text message has been sent from the mobile device to the customer service center associated with the enterprise within the proceeding duration.
(See Tuchman ¶0032, “A customer can use its mobile device's browser application to browse self-support knowledgebase (KB) of the service center and initiate a live support with a support agent of the service center, via voice, chat, video, Twitter.RTM./Facebook.RTM., SMS and/or email communications channels, where the support agent can provide a live support to the customer via its mobile device from any business settings or geographical location, such as, for example, a retail store (e.g., electronics, furniture, clothing), an automotive (e.g., dealership, showroom floor), ticketing line (e.g., airline, theatre, concert), travel (e.g., auto rental, airline service, shipping), or financial (e.g., bank or credit union, financial planner).” Tuchman teaches the concept of engagement to include a plurality of formats including text exchange. See also Uhma ¶0043, “A real time collaborative experience is created with and for the user in which the user is able to very quickly see the customer support agent, see their face, speak real-time with the customer service agent via a two-way audio connection, as well as show to the customer service agent where precisely within the application 205 the user is having trouble. More particularly, the audio and video stream 223 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tuchman with the invention of Uhma. As shown, Uhma discloses the concept of enabling communication between a customer service center and a user including the concept of enabling the customer service center to display elements on the user device. Tuchman further teaches the concept of customer service to have multiple types of communication channels. Tuchman teaches this concept as different agents have different preferences for communication channels and further enabling the matching of users to agents based on a plurality of factors including preferred communication channel (See Tuchman ¶0044). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tuchman such that users further have the option of selecting a preferred communications from which to seek support.
As per claim 12:
The mobile device of claim 11, wherein the processor is configured with processor executable software instructions to perform operations such that determining whether the text message has been sent from the mobile device to the customer service center associated with the enterprise within the proceeding duration comprises determining at least one or more of: 
determining whether a short message service (SMS) message has been sent from the mobile device to the customer service center associated with the enterprise within the proceeding duration; 
determining whether a multimedia messaging service (MMS) message has been sent from the mobile device to the customer service center associated with the enterprise within the proceeding duration; or 
determining whether an instant messaging (IM) message has been sent from the mobile device to the customer service center associated with the enterprise within the proceeding duration.
(See Uhma ¶0041, “Conversely, in accordance with described embodiments, a user having initiated the service call (e.g., element 222) will be connected with a customer service agent through the remote service 210 of whom the user may then inquire as to the problem, ask questions in real-time, show the application in question as well as the current state of the graphical interface 220 to the customer service agent, and engage in two-way dialog and communication with the customer service agent such that the user may be seamlessly aided through resolving the problem at hand all within the existing context of the application 205 in question.” Uhma discloses determining engagement between a user and a customer service center. See also Tuchman ¶0032, “A customer can use its mobile device's browser application to browse self-support knowledgebase (KB) of the service center and initiate a live support with a support agent of the service center, via voice, chat, video, Twitter.RTM./Facebook.RTM., SMS and/or email communications channels, where the support agent can provide a live support to the customer via its mobile device from any business settings or geographical location, such as, for example, a retail store (e.g., electronics, furniture, clothing), an automotive (e.g., dealership, showroom floor), ticketing line (e.g., airline, theatre, concert), travel (e.g., auto rental, airline service, shipping), or financial (e.g., 
As per claim 16:
Although Uhma discloses the above-enclosed invention, Uhma fails to explicitly disclose the concept of tracking mobile device activity and predicting a reason.
However Tuchman as shown, which talks about providing support, teaches the concept of tracking mobile device activity and predicting/providing a reason.
The mobile device of claim 10, wherein the processor is configured with processor executable software instructions to perform operations further comprising: 
monitoring activities of the mobile device user; and (See Tuchman ¶0042, “In addition, according to one embodiment, based on the analysis, one or more related questions, which a user under the similar circumstances will likely ask, are identified based on dialog rules 206. The related questions are also transmitted to user mobile device 101 and presented by user mobile application 103, in addition to the primary answer response to the question asked by the user. The related questions may be presented in a form of links that can be activated. When the user clicks (or says) on one of the related question links, a question identifier identifying the selected related question is transmitted to service center 102 and handled by answer engine 204. In response, answer engine 204 retrieves the corresponding answer, which may include further related questions, and transmits it to user mobile device 101.” Tuchman teaches the concept of tracking user interactions.)
predicting, based on at least one of the monitored activities or information received from a server device, a reason that the mobile device user has engaged the customer service center. (See Tuchman ¶0043, “Business rules 206 may trigger in the dialog canvas to invite the user for a live session when the user has navigated at a certain detailed level of a particular subject matter. Note that business rules 206 may define a variety of conditions before inviting the user for a live session, such as, for example, number of questions to be asked and/or answered, when to offer chat vs. voice live session, etc. Each client may have different sets of rules. Different product of the same client may also have different sets of rules.” Tuchman teaches the concept of predicting a reason for engagement based on previous activity.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tuchman with the invention of Uhma. As shown, Uhma discloses the concept of providing customer support through an application. Tuchman further teaches the concept of providing support including tracking user questions and responses to predict/determine the issue of the user. Tuchman teaches this concept such that solutions can be provided to the user and to optimally match an agent to the user’s purpose (See Tuchman ¶0045). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings Tuchman such that solutions can be offered to the user without live support and further allowing for an optimal agent to be matched to the user.
As per claim 17:
The mobile device of claim 16, wherein the processor is configured with processor executable software instructions to perform operations further comprising: sending the predicted reason to a server associated with the customer service center. (See Tuchman ¶0044, “Once user 101 requests or accepts an invitation to a live 
As per claim 18:
The mobile device of claim 16, wherein the processor is configured with processor executable software instructions to perform operations such that selecting the media element based on the received instruction message in response to determining that the mobile device user has engaged the customer service center associated with the enterprise within the proceeding duration comprises: 
selecting the media element based on the predicted reason that the mobile device user has engaged the customer service center.
(See Tuchman ¶0045, “As a result, agent 115 can talk to user 101 over a voice or video session while exchanging information over a non-voice channel concurrently, such as chatting, sharing a document, referencing to a universal resource locator or URL link, etc. Since agent 115 uses its mobile device with agent mobile application running therein, agent 115 can technically be anywhere.” Tuchman teaches the concept of enabling the agent to select and share visual elements to the user mobile device based on the reason for the engagement.)

Claims 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhma et al. (US 20150381931 A1) (hereafter Uhma), in view of Hurst et al. (US 20140024348 A1) (hereafter Hurst).
As per claim 6:
Although Uhma discloses the above-enclosed invention, Uhma fails to explicitly disclose the customer service agent triggering a command on the mobile device.
However Hurst as shown, which talks about a system for providing mobile device support, teaches the concept of enabling a customer service agent to trigger commands on the user device.
The method of claim 1, wherein receiving the instruction message from the customer service center associated with the enterprise comprises: 
receiving a command to trigger a campaign on the mobile device, wherein the command is selected by a server or a customer service representative based on at least one or more of: 
a question asked by the mobile device user via a text message sent from the mobile device to the customer service center; or 
a question asked by the mobile device user during a voice call between the mobile device and the customer service center.
(See Hurst ¶0077, “The example user interface of FIG. 6 may include a form 602 enabling a user to enter a question or help topic. Responsive to entry of a user query in the form 602, the support services controller 220 and/or mobile application controller 320 may be configured to search a knowledge base and/or perform device diagnostics to provide information and/or a solution responsive to the user query.” Hurst teaches the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Hurst with the invention of Uhma. As shown, Uhma discloses the concept of enabling customer service center to control the mobile device to further enhance troubleshooting and service. Hurst further teaches the concept of enabling the customer service center agent to trigger a command on the mobile device. Hurst further teaches this concept to further enhance the support offered by performing solutions by the agent directly (See Hurst ¶0112). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Hurst to further provide technical support beyond the user’s own capability to resolve.
As per claim 15:
 Although Uhma discloses the above-enclosed invention, Uhma fails to explicitly disclose the customer service agent triggering a command on the mobile device.

The mobile device of claim 10, wherein the processor is configured with processor executable software instructions to perform operations such that receiving the instruction message from the customer service center associated with the enterprise comprises: 
receiving a command to trigger a campaign on the mobile device, wherein the command is selected by a server or a customer service representative based on at least one or more of: 
a question asked by the mobile device user via a text message sent from the mobile device to the customer service center; or
 a question asked by the mobile device user during a voice call between the mobile device and the customer service center.
(See Hurst ¶0077, “The example user interface of FIG. 6 may include a form 602 enabling a user to enter a question or help topic. Responsive to entry of a user query in the form 602, the support services controller 220 and/or mobile application controller 320 may be configured to search a knowledge base and/or perform device diagnostics to provide information and/or a solution responsive to the user query.” Hurst teaches the concept of receiving a question asked by the user. See also Hurst ¶0079, “For example, the portal may provide a customer service representative with the ability to remotely control a mobile device, such as by providing the customer support representative with the ability to perform one or more of: rebooting the mobile device, powering down the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Hurst with the invention of Uhma. As shown, Uhma discloses the concept of enabling customer service center to control the mobile device to further enhance troubleshooting and service. Hurst further teaches the concept of enabling the customer service center agent to trigger a command on the mobile device. Hurst further teaches this concept to further enhance the support offered by performing solutions by the agent directly (See Hurst ¶0112). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Hurst to further provide technical support beyond the user’s own capability to resolve.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nies et al. (US 20140143026 A1), which talks about providing personalized guidance including guidance triggers.
Hu (US 20070197203 A1), which talks about providing remote support including enabling remote control of the mobile device.
Brunet et al. (US 20040203755 A1), which talks about providing support and care for mobile devices including embedded components and remote agents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622